Dawson, J.
(concurring in part): I concur in the judgment, but dissent from so much of the opinion as takes it for granted that the constitution requires secrecy of the ballot. For the first thirty-six years of the state’s history there was no such thing as a secret ballot. That idea came along with the other formalities of the Australian ballot law first enacted in 1897. I have always understood that the ballot requirement of the constitution was to make it more difficult to “juggle the count” — a function it is well adapted to perform. But the ballot in use prior to 1897 was of whatever form, shape or color it might chance to be, and whatever printing or writing it might contain which the voter might choose to insert therein. The ballots were commonly furnished by the candidates for office or by their party committees, and were neither designed nor adapted to secrecy of voting nor had they any concern therewith.